In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Taylor, J.), dated March 30, 2010, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
This action arises from a two-car motor vehicle accident which occurred on the evening of January 27, 2008, in the Far Rockaway section of Queens. While the defendants met their prima facie burden of showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]; Srebnick v Quinn, 75 AD3d 637 [2010]), in opposition, the plaintiffs submissions raised a triable issue of fact (see Tai Ho Kang v Young Sun Cho, 74 AD3d 1328 [2010]). The plaintiffs treating physician reported significant limitations of motion in the cervical and lumbar regions of the plaintiffs spine both contemporaneously with the accident and at a recent examination of the plaintiff.
Accordingly, the Supreme Court properly denied the defendants’ motion for summary judgment dismissing the complaint. Mastro, J.P., Fisher, Leventhal and Belen, JJ., concur.